Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,166.
Claim 1, Instant Application 17/316,385
Claim 1, US Patent 10,360,166
A storage system, comprising:        
  a first storage circuit in communication 
with the storage board,  

A storage system, comprising: a storage motherboard, comprising: a first plurality of storage interface connectors for connecting to a corresponding plurality of storage devices; a first adapter connector;

and a cable connector for connecting to a host; a first storage adapter circuit comprising a first motherboard connector compatible with the first adapter connector,
the first storage circuit configured to support a first 
storage interface for communicating with a first 
storage device;
and a second storage circuit in communication with 
the storage board, the second storage circuit 
configured to support a second storage interface for 
communicating with a second storage device, wherein 
the first storage interface is a multi-protocol interface 
that is different from the second storage interface.

 a first storage interface for communicating with the storage devices; and a host interface for communicating with the host; and a second storage adapter circuit comprising a first motherboard connector compatible with the first adapter connector, and being configured to support, at the first motherboard connector: a first storage interface for communicating with the storage devices; and a host interface for communicating with the host, the first storage interface of the first storage adapter circuit being different from the first storage interface of the second storage adapter circuit, and/or the host interface of the first storage adapter circuit being different from the host interface of the second storage adapter circuit.




Claim 1 of US Patent 10,360,166 teaches all elements of claims 1 from the 17/316,385. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims include “… a connector for connecting to a host; a first storage adapter circuit comprising a first motherboard connector compatible with the first adapter connector, and being configured to support, at the first motherboard connector: a first storage interface for communicating with the storage device; and a host interface for communicating with the host; and a second storage adapter circuit comprising a first motherboard connector compatible with the first adapter connector, and being configured to support, at the first motherboard connector: a first storage interface for communicating with the storage device; and a host interface for communicating with the host, the first storage interface of the first storage adapter circuit being different from the first storage interface of the second storage adapter circuit..”
Claim 1 has similar limitation and therefore are rejected would have been obvious in relation to claim 1 of 10,360,166.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli et al., (US 2010/0122107) and Iskandar (US 2015/0067226), both sited in IDS.
As per claim 1, Arimilli teaches a system, comprising: a storage board (processing core 300 or 400 or 700, Figs. 3, 4, 7), comprising: a first storage circuit in communication with (first hardware module, Fig. 1,2, [0004-0005], Figs. 3, 4, 7, [0023-0035]) the storage board, the first storage circuit configured to support a first storage interface for communication with a first storage device; (connected 132, 134, Fig. 1 or PCI express slots, Fig.2, [0031-0032]); and a second storage circuit in communication (note the plurality of switches i.e. IP, PC, and MPI, Figs. 1, 2, [0004-0005], Fig.3-6, [0023-0035] taught by Arimilli)  with the storage board, the second storage circuit configured to support a second storage interface for communicating with a second storage device; (Figs.1-7); wherein the first storage interface  (note the use of IOCC with a plurality of slots that connects through the SMP bus multiple processors, Fig.2, note the use of IOCC with a plurality of slots that connects through the SMP bus multiple processors, Fig.2) in communication with the storage board, the first storage interface is a multi-protocol interface that is different from the second storage interface. (Fibre Channel [0003] and PCIe [0005,0025]) It would have been obvious to one of ordinary skill that Arimilli use of IOCC with a plurality of slots that connects through the SMP bus multiple processors, Fig.2 suggests that the first and second storage circuit in communication with the storage board supports communication between the connected storage devices. (Arimilli, [0042]) Nonetheless, Iskandar teaches a storage board (backplane) comprising multi-protocol connectors for connecting a plurality of storage device whereby one or more protocols of the multi-protocol connectors are determined based on a particular type of storage device. (Iskandar – [0008-0021] and [0041-0045], Fig. 1-2) Iskandar further discloses that the backplane could be directed to a FPGA, CPLD, a chip (PSOC) device, or IC. ([0001,0011])
Therein, it would have been obvious for one of ordinary skill in the art, before the effective filing data of the claimed invention, to include Iskandar’s storage board design that has multi-protocol connectors for detecting the protocol of the plurality of connected storage devices, into Arimilli because doing so would have maximized connection capability in environments wherein multiple physically separate components need to communicate with each other. 

As per claim 3, Arimilli in view of Iskandar, teaches wherein at least one of the first storage interface connector or the second storage interface connector is compatible with at least two different storage interfaces. (note the plurality of switches i.e. IP, PC, and MPI, Figs. 1, 2, [0004-0005], Fig.3-6, [0023-0035] taught by Arimilli, Iskandar – [0008-0021] and [0041-0045], Fig. 1-2))
As per claim 4, Arimilli in view of Iskandar, teaches wherein the first storage device is compatible with the first storage interface, and is configured to connect to a third storage device compatible with a third storage interface different from the first storage interface.  (note the plurality of switches i.e. IP, PC, and MPI, Figs. 1, 2, [0004-0005], Fig.3-6, [0023-0035] taught by Arimilli, Iskandar – [0008-0021] and [0041-0045], Fig. 1-2)
As per claim 5, Arimilli in view of Iskandar, teaches wherein the first storage interface connector is connected to the third storage device in response to the first storage device being physically removed from the first storage interface connector and replaced with the third storage device. (Arimilli teaches that depending on the functions or devices to be accessed, one switch can be used (e.g. IP switch to WAN to LAN) while other switches are not used when devices are replaced., Fig. 1)  
As per claim 6, Arimilli in view of Iskandar, teaches wherein wherein the first storage interface is a SATA interface and the third (note the plurality of switches i.e. IP, PC, and MPI, Figs. 1, 2, [0004-0005], Fig.3-6, [0023-0035] taught by Arimilli), storage interface is a SAS interface.  (Arimilli - Fibre, PCIe, Gbe/Ethernet, [0003,0005,0025], Iskandar – [0008-0021] and [0041-0045], Fig. 3-7)

As per claim 7, Arimilli in view of Iskandar, teaches wherein at least one of the first routing circuit comprises at least one of a router, a switch, and expander, or a hub. (note the plurality of switches i.e. IP, PC, and MPI, Figs. 1, 2, [0004-0005], Fig.3-6, [0023-0035] taught by Arimilli, Iskandar – [0008-0021] and [0041-0045], Fig. 1-2))

As per claim 8, Arimilli in view of Iskandar, teaches wherein the multi-protocol connector is compatible with at least two from among SATA, SAS, or NVMe over Peripheral Component Interconnect Express (PCIe). Therein, Arimilli in view of Iskandar, teaches a type of host bus adapter to translate between protocol of a host bus and first storage device.

Claims 2, 9, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli et al., (US 2010/0122107) and Iskandar (US 2015/0067226) and in further view of Yoshida et al., (US 2017/0262380), all sited as prior art.
As per claim 2, Arimilli in view of Iskandar, teaches wherein the first storage interface comprises at least one of a Serial Advanced Technology Attachment (SATA) interface or a Serial Attached SCSI (SAS) interface, and the second storage interface comprises a 
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention that prior art systems (Yoshida) to implement with Arimilli-Iskandar the first and second interfaces with comprises a selected from the group consisting of PCIe/NVMe is well known and is desired. Therein, a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, (citing KSRv. Teleflex, 127 S.Ct. 1727,1740,82 USPQ2d 1385, 1396 (2007)).

As per claim 9, Arimilli-Iskandar in view of Yoshida, official notice is taken that the first storage circuit further comprises a second routing circuit configured to route data access requests to a third storage device configured with a protocol different from that of the first storage device. Specifically, official notice previously discloses that the use of 2-lane protocol or 4-lane protocol according to a number of pins used by a storage device connected to the multi-protocol connector is well-known. A multi-mode non-volatile memory express (NVMe) over fabrics (NVMe-oF) device can support either NVMe or NVMe-oF protocol by detecting information from a known location or a chassis type pin, for example, the pin E6 or a vendor-defined reserved pin of for example a U.2 connector depends on a chassis type the device is inserted into. The support for the official notice can easily be found from the prior art of records and also US Patent Database file. Therein, it would have been obvious for one of ordinary skill in the art, before the effective filing data of the claimed invention, include a multi-mode SATA, SAS, or non-volatile memory express (NVMe) over fabrics (NVMe-oF) device that can support either 2 or 4 lanes by detecting information from a known location or a chassis type pin, for example, the pin E6 or a vendor-defined reserved pin of for example a U.2 connector depends on a chassis type the device is inserted into Arimilli-Iskandar in view of Yoshida’s  storage board design that has multi-protocol connectors for detecting the protocol of the plurality of connected storage devices, because doing so would have maximized connection capability in environments wherein multiple physically separate components need to communicate with each other. 
  
As per claim 10, Arimilli-Iskandar in view of Yoshida, official notice is taken that a multi-protocol storage interface connector connected to the first storage circuit, and configured to mechanically connect to the first storage device and a third storage device configured with a protocol different from that of the first storage device. Specifically, the use of the multi-protocol connector being is configured to use the 2-lane protocol or the 4-lane protocol according to a number of pins used by a storage device connected to the multi-protocol connector is well-known because a multi-mode non-volatile memory express (NVMe) over fabrics (NVMe-oF) device can support either NVMe or NVMe-oF protocol by detecting information from a known location or a chassis type pin, for example, the pin E6 or a vendor-defined reserved pin of for example a U.2 connector depends on a chassis type the device is inserted into. The support for the official notice can easily be found from the prior art of records and also US Patent Database file. Therein, it would have been obvious for one of ordinary skill in the art, before the effective filing data of the claimed invention, include a multi-mode SATA, SAS, or non-volatile memory express (NVMe) over fabrics (NVMe-oF) device that can support either 2 or 4 lanes by detecting information from a known location or a chassis type pin, for example, the pin E6 or a vendor-defined reserved pin of for example a U.2 connector depends on a chassis type the device is inserted into Arimilli-Iskandar in view of Yoshida’s  storage board design that has multi-protocol connectors for detecting the protocol of the plurality of connected storage devices, because doing so would have maximized connection capability in environments wherein multiple physically separate components need to communicate with each other. 

As per claims 11-20, please see the rejection above.
RELEVENT ART CITED BY THE EXAMINER
9.    The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
10.    The following references teach data transfer as they pertain to cross connection, multi-protocol connectors, and switching: Voorhees et al., (US 8,943,234).


Conclusion 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 6:30- 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30- 3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
September 09, 2022